Opinion issued January 31, 2013




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00867-CV
                           ———————————
        CITY OF HUNTERS CREEK VILLAGE, TEXAS, Appellant
                                       V.
 THE CITY OF PINEY POINT VILLAGE, TEXAS, BY AND THROUGH
 THE CITY COUNCIL OF PINEY POINT VILLAGE, TEXAS, AND LEE
 BUTLER IN HIS OFFICIAL CAPACITY AS MAYOR OF THE CITY OF
            PINEY POINT VILLAGE, TEXAS, Appellees



                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-03491


                         MEMORANDUM OPINION

      Appellant, the City of Hunters Creek Village, Texas, has filed an unopposed

motion to dismiss the appeal. No opinion has issued. Accordingly, we grant the
motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss all

other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2